Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.548 Filed 03/04/21 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                               Case No. 1:19-cv-00940
-vs-
                                               HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)
ADAM C. STURDIVANT (P72285)
DREW, COOPER & ANDING
Attorneys for Plaintiff
80 Ottawa Avenue, NW, Suite 200
Grand Rapids, MI 49503
(616) 454-8300
sdrew@dca-lawyers.com
asturdivant@dca-lawyers.com

ROSATI SCHULTZ JOPPICH
& AMTSBUECHLER PC
LAURA S. AMTSBUECHLER (P36972)
MELANIE M. HESANO (P82519)
Attorneys for Defendants
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
(248) 489-4100
lamtsbuechler@rsjalaw.com
mhesano@rsjalaw.com_____________________________________________/

       DEFENDANTS’ MOTION FOR LEAVE TO FILE MOTION FOR
           SUMMARY JUDGMENT EXHIBITS UNDER SEAL
                                      1
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.549 Filed 03/04/21 Page 2 of 13




      Defendants, through their attorneys, ROSATI SCHULTZ JOPPICH &

AMTSBUECHLER, PC, bring this Motion for Leave to File Exhibits to its Motion

for Summary Judgment Under Seal pursuant to W.D. Mich. LCivR 10.6 and for the

reasons stated in the attached brief in support. For the reasons detailed in the attached

Brief in Support, Defendants request that this Honorable Court GRANT this Motion.

       Counsel requested concurrence with regard to this Motion on several dates

including March 4, 2021 and Plaintiff concurred. However, this motion this

necessary pursuant to W.D. Mich. LCivR 10.6.

                                         Respectfully submitted,

                                         ROSATI, SCHULTZ, JOPPICH
                                         & AMTSBUECHLER, P.C.


                                         Laura S. Amtsbuechler (P36972)
                                         Melanie M. Hesano (P82519)
                                         Attorney for Defendants
                                         27555 Executive Drive, Ste. 250
                                         Farmington Hills, MI 48331
                                         (248) 489-4100
                                         lambsbuechler@rsjalaw.com
                                         mhesano@rsjalaw.com


DATED: March 4, 2021




                                           2
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.550 Filed 03/04/21 Page 3 of 13




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                               Case No. 1:19-cv-00940
-vs-
                                               HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)
ADAM C. STURDIVANT (P72285)
DREW, COOPER & ANDING
Attorneys for Plaintiff
80 Ottawa Avenue, NW, Suite 200
Grand Rapids, MI 49503
(616) 454-8300
sdrew@dca-lawyers.com
asturdivant@dca-lawyers.com

ROSATI SCHULTZ JOPPICH
& AMTSBUECHLER PC
LAURA S. AMTSBUECHLER (P36972)
MELANIE M. HESANO (P82519)
Attorneys for Defendants
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
(248) 489-4100
lamtsbuechler@rsjalaw.com
mhesano@rsjalaw.com
_____________________________________________/
BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO FILE
    MOTION FOR SUMMARY JUDGMENT EXHIBITS UNDER SEAL
                                      1
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.551 Filed 03/04/21 Page 4 of 13




                            TABLE OF CONTENTS


Index of Authorities ……………………………………………………….. ii

Statement of Facts …………………………………………………………. 1

Standard of Review ………………………………………………………… 4

Argument

I.    Pursuant to the Privacy Interests of Non-Party Litigants, and the Security
       of the Muskegon County Jail, Exhibits 16, 25 and the Control Room
      Diagram or Internal Jail Photos if Used Should be Filed Under Seal
      and the Summary of Discipline Should be Filed Under Seal as per MCL
      750. 539c pending a ruling on the allegation of Eavesdropping. …….. 5

II.   Pursuant to Health Insurance Portability and Accountability Act
      (“HIPAA”) 42 U.S.C. §§ 1320 and good cause related to confidential
      mental health documents, Exhibit 10 should be Filed Under Seal. ….. 6

Conclusion …………………………………………………………………… 8




                                         i
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.552 Filed 03/04/21 Page 5 of 13




                                      INDEX OF AUTHORITIES
Cases

Brown &Williamson, 710 F.2d at 1179 .....................................................................4
In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983) ...................5
Nixon v. Warner Commc'ns, 435 U.S. 589, 598 (1978)............................................4
Proctor & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 227 (6th Cir. 1996)
  (quoting Brown & Williamson Tobacco Corp. v. Fed. Trade Comm'n, 710 F.2d
  1165, 1177 (6th Cir. 1983)) ....................................................................................4
Statutes

42 U.S.C. §§ 1320d to d-8 .....................................................................................2, 7
MCL 750. 539c ......................................................................................................3, 6
MCL 750.539e .......................................................................................................3, 6
Rules

W.D. Mich. LCivR 10.6.............................................................................................4
W.D. Mich. LCivR 10.6(a) ........................................................................................5
W.D. Mich. LCivR 10.6(b) ........................................................................................4




                                                           ii
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.553 Filed 03/04/21 Page 6 of 13




                                STATEMENT OF FACTS

       Plaintiff Lori Lynn Heethuis is a former employee with the Muskegon County

Sheriff’s Office where she worked as a Deputy Corrections Officer at the Muskegon

County Jail. [Doc. 1, PgID 4, ¶9]. Plaintiff makes allegations about purported

gender discrimination (Counts I & IV), retaliation (Count III & VI), and

eavesdropping (Count VIII).1

       The parties have engaged in a substantial amount of discovery, which has

included several depositions and the exchange of voluminous records. Defendants

have produced documents that are confidential in nature which include sensitive

business and personal information of parties and non-parties, specifically, but not

limited to: document related to correction officer discipline, fitness for duty exams

and documents related to the internal operations of the Muskegon County Jail and

Sheriff’s Office including Sheriff’s policies, procedures, and jail diagrams. Public

access to documents of this nature would jeopardize the security of the jail and would

do substantially more harm than good.


       Furthermore, the parties have exchanged documents related to Plaintiff’s

fitness for duty evaluations. These records contain what Plaintiff has asserted to be

confidential medical/psychological information about Plaintiff’s diagnosis,



1
 The parties entered a stipulated order of partial dismissal, dismissing Counts II, V, and VII.
[ECF 23].
                                                 1
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.554 Filed 03/04/21 Page 7 of 13




medical/psychological conditions, mental state, and medications. There is no need

for public access to the detailed medical/psychological information revealed in the

fitness for duty evaluations. To the extent that the fitness for duty may contain

HIPPA protected information, the privacy of medical records is consistent with

Health Insurance Portability and Accountability Act (“HIPAA”) 42 U.S.C. §§ 1320d

to d-8 and that it constitutes good and sufficient reason to prevent public disclosure

of these records. To the extent that the fitness for duty documents do not contain

HIPPA a protected content, good cause otherwise exists for protection of details

regarding confidential mental health information. It should be noted that Defendant

does not seek to file under seal any and all testimony or reference to the fitness for

duty exam or the general results. Rather, Defendants seek to file under seal the

reports and related documents.

      For these reasons, Defendants respectfully request that the Court allow the

parties to file, under seal, any exhibits that disclose discipline or fitness for duty

records/ documents related to discipline or fitness for duty exams of deputies or

corrections officers, the Sheriff’s Office policies, procedures and diagrams of the

jail, as well as documents and reports related to Plaintiff’s fitness for duty

evaluations. Each of the listed exhibits have been designated “Confidential

Information” pursuant to the Protective Order filed in this case. [ECF 25].




                                          2
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.555 Filed 03/04/21 Page 8 of 13




   During the 2019 disciplinary process, Undersheriff Sanford prepared a summary

of discipline which contains a loose transcription of the phone call which plaintiff

alleges to have been obtained through Eavesdropping in violation of MCL 750. 539c.

See Plaintiff’s Count VIII [ECF 1], Page ID 15-16 As addressed in the Motion for

Summary Judgment, Defendants deny eavesdropping. However, Defendant’s

request that this summary of discipline be filed under seal, so as to avoid an

allegation of violating of MCL 750.539e which prohibits divulgence of a statement

obtained through eavesdropping.

   Specifically, Defendants seek to file the following exhibits to Defendants’

Motion for Summary Judgment under seal:

   1. Exhibit 10—Documents related to Plaintiff’s December 2017 Fitness for Duty

      evaluation;

   2. Exhibit 16— Sheriff’s Office Policies;

   3. Exhibit 25—Other Discipline and Last Chance Agreements of non-party

      deputies;

   4. Control room diagram or internal jail photos, if filed as an exhibit by either

      party; and

   5. Exhibit 23a, the 2019 summary of discipline prepared by Undersheriff.




                                         3
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.556 Filed 03/04/21 Page 9 of 13




                            STANDARD OF REVIEW

      Pursuant to the Protective Order filed in this case, ECF 25, if a party seeks to

use or file any documents and deposition transcripts containing or reflecting

Confidential Information with the Court, said party shall notify the designating party

and afford it no less than three (3) business days to file a joint motion complying

with W.D. Mich. LCivR 10.6 for leave to seal pursuant to W.D. Mich. LCivR 10.6

and applicable law. Documents may be submitted under seal only if authorized by

statute or by the court for good cause shown. W.D. Mich. LCivR 10.6(b).

      It is well-established that a district court has “supervisory power over its own

records and files,” which includes the power to determine whether court documents

should be accessible to the public. Nixon v. Warner Commc'ns, 435 U.S. 589, 598

(1978). A court's discretion to seal documents, however, “‘is circumscribed by a

long-established legal tradition’ which values public access to court proceedings.”

Proctor & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 227 (6th Cir. 1996)

(quoting Brown & Williamson Tobacco Corp. v. Fed. Trade Comm'n, 710 F.2d 1165,

1177 (6th Cir. 1983)).

      Exceptions deemed adequate to justify non-disclosure of documents include

preservation of a defendant's right to a fair trial, privacy rights of the litigants and

third parties, trade secrets, and national security. Brown &Williamson, 710 F.2d at

1179. “Only the most compelling reasons can justify non-disclosure of judicial


                                           4
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.557 Filed 03/04/21 Page 10 of 13




 records.” In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983). This

 presumption is embodied in this district's Local Rule 10.6, which provides that “the

 filing of documents under seal should be the exception” and “is to be limited to

 information that is truly proprietary or confidential.” W.D. Mich. LCivR 10.6(a).

                                    ARGUMENT

    I.      Pursuant to the Privacy Interests of Non-Party Litigants, and the
            Security of the Muskegon County Jail, Exhibits 16, 25 and the Control
            Room Diagram or Internal Jail Photos if Used Should be Filed Under
            Seal and the Summary of Discipline Should be Filed Under Seal as per
            MCL 750. 539c pending a ruling on the allegation of Eavesdropping.

         Defendants have exchanged personnel and disciplinary files of non-party

 deputies, subject to the protective order. [ECF 25]. Specifically, Defendants have

 produced disciplinary records of non-party deputies who were given similar

 disciplinary reprimands as Plaintiff, as well as were presented with similar last

 chance agreements. These documents are confidential in nature and are not

 considered public records. The privacy interests in a non-party's disciplinary

 documents constitutes a compelling interest which would outweigh the First

 Amendment public right of access. Defendants respectfully request that the Court

 allow them to file, under seal, Exhibit 25.

         The control room diagram or photos of the control room of Muskegon County

 Jail, as well as the Sheriff’s Office policies, Exhibit 16, were produced pursuant to

 the protective order filed in this case. Public access to a diagram or photos of this


                                           5
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.558 Filed 03/04/21 Page 11 of 13




 nature as well as the Sheriff’s Office policies would jeopardize the security of the

 jail. Public access would do substantially more harm than good. The security of the

 jail constitutes a compelling interest which would outweigh the First Amendment

 public right of access. Defendants respectfully request that the Court allow the

 parties to file, under seal, the control room diagram or photos of the control room or

 internal jail diagrams or photos as well as the Sheriff’s Office policies, Exhibit 16.

 During the 2019 disciplinary process, Undersheriff Sanford prepared a summary of

 discipline which contains a loose transcription of the phone call which plaintiff

 alleges to have been obtained through Eavesdropping in violation of MCL 750. 539c.

 See Plaintiff’s Count VIII [ECF 1], Page ID 15-16 As addressed in the Motion for

 Summary Judgment, Defendants deny eavesdropping. However, Defendant’s

 request that this summary of discipline be filed under seal as Exhibit 23a, so as to

 avoid an allegation of violating of MCL 750.539e which prohibits divulgence of a

 statement obtained through eavesdropping.

    II.      Pursuant to Health Insurance Portability and Accountability Act
             (“HIPAA”) 42 U.S.C. §§ 1320 and good cause related to confidential
             mental health documents, Exhibit 10 should be Filed Under Seal.

          The production of Plaintiff’s medical/psychological records related to her

 fitness for duty evaluation are relevant to support and defend Plaintiff’s allegations.

 The fitness for duty evaluations reports and materials, as well as Undersheriff

 Sanford’s letter to psychologist, Dr. Auffrey regarding Plaintiff contain confidential


                                            6
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.559 Filed 03/04/21 Page 12 of 13




 information about her diagnosis, medical conditions, mental state, and current

 medications.

       There is no need for public access to the detailed information revealed in the

 fitness for duty evaluations. The privacy of medical records is consistent with Health

 Insurance Portability and Accountability Act (“HIPAA”) 42 U.S.C. §§ 1320d to d-

 8 and that constitutes good and sufficient reason to prevent public disclosure of these

 records. To the extent that the material is not protected by HIPPA, there is good

 cause to treat it as confidential due to its content. Defendants request that all

 documents or records related to Plaintiff’s psychological fitness for duty exam,

 specifically Exhibit 10, related to Plaintiff’s fitness for duty be sealed in order to

 abide by Plaintiff’s request that these not be publicly disclosed.

       For these reasons, Defendants’ also request that any material related to the

 identity of any non-party Sheriff’s deputies/Corrections Officers who may have been

 sent for a fitness for duty exam, or any records related to the exams, should be

 protected and filed under seal if referenced.

       Defendants do not contest Plaintiff’s request to file her mental health or

 medical documents under seal. However, these records have not yet been identified

 with the specificity needed to include reference in this motion.




                                           7
Case 1:19-cv-00940-PLM-PJG ECF No. 86, PageID.560 Filed 03/04/21 Page 13 of 13




                                       CONCLUSION

       WHEREFORE, Defendants respectfully request the Court GRANT this

 Motion and that Defendants' be allowed to file Exhibits 10, 16, 23a and 25 under

 seal; that internal jail photos or diagrams used by either party be filed under seal,

 and that the Court award any other, further relief that it finds to be fair, just and

 equitable.

                                            Respectfully submitted,

                                            ROSATI, SCHULTZ, JOPPICH
                                            & AMTSBUECHLER, P.C.

                                       /s/Melanie M. Hesano
                                       Laura S. Amtsbuechler (P36972)
                                       Melanie M. Hesano (P82519)
                                       Attorney for Defendants
                                       27555 Executive Drive, Ste. 250
                                       Farmington Hills, MI 48331
                                       (248) 489-4100
                                       lambsbuechler@rsjalaw.com
 Dated: March 4, 2021                  mhesano@rsjalaw.com
                              PROOF OF SERVICE

 The undersigned certifies that the foregoing was served upon all parties to the above
 cause to each of the attorneys/parties of record herein at their respective addresses
 disclosed on the pleadings on March 4, 2021.

 BY:          U.S. Mail            Telefacsimile

          Hand Delivered        Overnight
                              Couurier

          Federal Express          Other: E-filing

 Signature:       /s/ Julie Doll

                                               8
